Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Optional Language
The terms and phrases “preferably” and “in particular” appear in claims 1, 3, 5, 12, 13 and 15 which render these claims indefinite because it is not clear if the limitations following those phrases are required or are optional.  For the purposes of examination, the limitations following any of the above phrases will be interpreted as optional language and not required for the claim.  Claims 2-15 depend from claim 1 and fail to clarify the indefinite language. 
Broad-Narrow Ranges
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation a third of the light field, and the claim also recites at least half of the light field which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Other Indefinite Language
Regarding claim 1, the claim lacks a transitional phrase because the phrase “comprises” is used to define the features of the press break and is not used as a transitional phrase for the method.  For the purposes of examination, the claim will be interpreted as a method comprising the steps recited.  Claims 2-15 depend from claim 1 and fail to clarify the indefinite language.  
Claim 1 also fails to recite a method step and the claim language is generally narrative.  The claim is directed to a method of operating a bending press followed by a description of the bending press and a limitation reciting “before a bending operation or a series of bending operations, the controller brings the first mount into a working position by controlling the first adjustment drive” which renders the claim indefinite because it is not clear what the step is of the method.  For the purposes of examination, the last limitation in the claim will be interpreted as a step of adjusting the position of the first mount by controlling the first adjustment drive before a bending operation.  Further, claim 15 is directed to a bending press “designed for carrying out a method according to claim 1” which renders the claim indefinite for the reasons discussed above regarding the steps of the method of claim 1 being unclear.  Claims 2-14 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 7, the claim recites “wherein the predefined first region is inside the predefined second region” which renders the claim indefinite because the claim does not previously recite a predefined first region or discuss what significance the first region has beyond that it is positioned within the second region.  For the purposes of examination, this phrase will be interpreted as the light field has a first region that is at least partially positioned within the second region.  The claim also recites “the adjusting operation is interrupted if no shade of the tool tip is detected” which renders the claim indefinite because it is unclear what operation is the adjusting operation.  For the purposes of examination, claim 1, from which claim 7 depends, will be interpreted as including a step of adjusting the position of the first mount by controlling the first adjustment drive and claim 7 will be interpreted as reciting the step of adjusting the position of the first mount is interrupted if no shade of the tool tip is detected.
Regarding claim 13, the claim recites “the light field… has a pattern variable in the direction of the adjustment movement of the first mount” which renders the claim indefinite because it is not clear how a light field may have a variable pattern, i.e., does the light field have a repeating pattern of lights that varies throughout the field or does it have a pattern of movement that varies in the direction of the movement of the first mount or does the obstruction of the tool create a variable pattern of the light field.  For the purposes of examination, this phrase will be interpreted as the light field has a pattern, i.e., any pattern such as movement, pattern of lights, or pattern of received light after obstruction by the tool, that varies in any manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2010 017 960 U1 to Bystronic Laser AG (hereinafter “Bystronic”).
Regarding claim 1, Bystronic teaches a method for operating a bending press, in particular a press brake (Abstract), wherein the bending press comprises 
a first platform with a first tool mount 3 and a second platform with a second tool mount 6 (Figs. 1-4; Para. [0027]; first tool 4 is mounted in the first tool mount 3 of the upper platform and second tool 7 is mounted to the second tool mount 6 of the lower platform), wherein one of the platforms is movable relative to the other platform for performing a working movement (Figs. 1-4; Paras. [0027]-[0028]; the upper platform is moveable relative to the lower platform), 
a safety device 17 for creating a light barrier 21, in particular laser light barrier, extending between the tool mounts transversely to the working movement of the movable platform (Figs. 1 and 3; Paras. [0036]-[0038]), which light barrier, in a cross-section, forms a light field (Figs. 1-3; Paras. [0036]-[0038]), wherein the safety device has a first mount 19, 22, which carries a light emitter 19 for creating the light barrier 21 (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), and a second mount 20, 22, which carries a light receiver 20 for receiving the light of the light barrier (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), and wherein the first mount 19, 22 is arranged on a first side of the first platform and is adjustable relative to the first platform by a first adjustment drive 23, 24, such that the position of the light barrier relative to the first tool mount can be changed in the direction of the working movement of the movable platform (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), 
a controller 8 that is connected to the first adjustment drive (Figs. 1 and 2; Paras. [0029] and [0042]-[0048]), 
wherein before a bending operation or a series of bending operations, the controller brings the first mount into a working position by controlling the first adjustment drive, in which working position the tool tip of a bending tool held by the first tool mount lies within the light field formed by the light barrier, preferably in a predefined first region of the light field (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 automatically moves the light emitter 19 and receiver 20 before the bending operation to be in a position “below the movable first tool part” so the shape and position of the tool may be visualized with captured images, i.e., the tip of the tool part is at least partially within the light field and captured image).
Regarding claim 2, Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the controller brings the first mount into the working position depending on the shadow of the tool tip detected by the light receiver (Paras. [0040]-[0048]; the controller detects the image of the tool, as discussed in Para. [0040], to determine which tool is being used and positions the light barrier based off of the detected image, and it is noted that shadow in this claim interpreted as including the obstruction of the light barrier by the tool to form the image received by the light receiver).
Regarding claim 4, Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the position of the tool tip within the light field or the position of the light barrier is determined based on the shadow of the tool tip detected by the light receiver (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 moves the light emitter 19 and receiver 20 so the shape and position of the tool may be visualized with captured images, and it is noted that shadow in this claim interpreted as including the obstruction of the light barrier by the tool to form the image received by the light receiver).
Regarding claim 5, Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the first mount is adjusted depending on the determined position of the tool tip within the light field or the determined position of the light barrier, until the tool tip comes to lie in a target position or a target region within the light field, preferably in a predefined first region receiver (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 moves the light emitter 19 and receiver 20 to control the position of the light field 21 to determine the position of the tool tip).
Regarding claim 6, Bystronic teaches the method according claim 1 (Figs. 1-4), wherein the first mount is adjusted depending on the determined position of the tool tip within the light field (Figs. 1 and 3; Paras. [0040] and [0043]-[0048]; the control system 8 moves the light emitter 19 and receiver 20 to control the position of the light field 21 to determine the position of the tool tip initially and then if the tip is in the proper position, the light field is moved to monitor the working position of the tool) or the determined position of the light barrier if the tool tip is outside the predefined first region and inside a predefined second region within the light field, wherein the predefined first region is inside the predefined second region, and wherein the adjustment of the first mount takes place until the tool tip comes to lie in the predefined first region (it is noted that the limitation following the term “or” is considered optional or alternative to the first limitation discussed above).
Regarding claim 7, Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein an information and/or a warning is output at a user interface of the bending press and/or the adjusting operation is interrupted if no shadow of the tool tip is detected or if the tool tip is outside a predefined second region within the light field, wherein the predefined first region is inside the predefined second region (Para. [0040]-[0048]; during the working operation the tool tip is expected to be in a region, i.e., a predefined second region, and the working operation is stopped if the tool tip is outside that region, and the first region is interpreted as the entire region of the light barrier, which overlaps and is within with the second region).
Regarding claim 8, Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the second mount 20, 22 is arranged on a second side of the platform opposite the first side and is adjustable relative to the first platform by means of a second adjustment drive 23, 24, wherein the controller 8 is connected to the second adjustment drive (Figs. 1-3; Paras. [0036]-[0038] and [0043]).
Regarding claim 9, Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the second mount 20, 22 with the light receiver is adjusted to the same extent as the first mount 19, 22 with the light emitter (Figs. 1-3; Paras. [0043] and [0047]-[0048]; the controller automatically moves the light barrier 21, i.e., the light emitter 19 and receiver 20 that form the barrier, to the same extent to monitor the tool).
Regarding claim 10, Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the first adjustment drive is actuatable independently of the second adjustment drive (Figs. 1-3; Para. [0043]; the first adjustment drive and second adjustment drive are two separate motors 24 that are each actuatable on their own).
Regarding claim 11, Bystronic teaches the method according to claim 1 (Figs. 1-3), wherein the method comprises an adjustment operation, in which the light emitter and the light receiver are adjusted relative to one another by means of actuating the first adjustment drive and/or the second adjustment drive (Figs. 1-3; Paras. [0043] and [0047]-[0048]; the controller automatically moves the light barrier 21, i.e., the light emitter 19 and receiver 20 that form the barrier, by moving the adjustment drives 23, 24).
Regarding claim 12, Bystronic teaches the method according to claim 11 (Figs. 1-3), wherein the adjustment operation is carried out depending on the shadow of the tool tip detected by the light receiver, in particular depending on the position of the tool tip within the light field (Figs. 1 and 3; Paras. [0040] and [0043]-[0048]; the control system 8 moves the light emitter 19 and receiver 20 to control the position of the light field 21 to determine the position of the tool tip initially and then if the tip is in the proper position, the light field is moved to monitor the working position of the tool).
Regarding claim 13, Bystronic teaches the method according to claim 11 (Figs. 1-4), wherein the light field, preably in at least one of its edge regions, has a pattern variable in the direction of the adjustment movement of the first mount, and wherein the adjustment operation is carried out depending on the relative position of the shadow of the tool tip detected by the light receiver relative to the pattern detected by the light receiver (Figs. 1 and 3; Paras. [0040] and [0043]-[0048]; the control system 8 moves the light emitter 19 and receiver 20 to control the position of the light field 21 to determine the position of the tool tip initially by the tool obstructing a portion of the light barrier, which creates a variable pattern of received light depending on the position and shape of the tool, and then if the tip is in the proper position, the light field is moved to monitor the working position of the tool).
Regarding claim 14, Bystronic teaches the method according to claim 1 (Figs. 1-4), wherein the first tool mount 3 is an upper tool mount and the second tool mount 6 is a lower tool mount, and/or wherein the first platform is movable relative to the second platform (Figs. 1-4; Paras. [0027]-[0028]; the upper platform with the first tool mount 3 is moveable relative to the lower platform with the second tool mount 6).
Regarding claim 15, Bystronic teaches a bending press for bending a workpiece, in particular a press brake (Abstract), comprising 
a first platform with a first tool mount 3 and a second platform with a second tool mount 6 9Figs. 1-4; Paras. [0027]), wherein one of the platforms is movable relative to the other platform for performing a working movement (Figs. 1-4; Paras. [0027]-[0028]; the upper platform is moveable relative to the lower platform), 
a safety device 17 for creating a light barrier 21, in particular laser light barrier, extending between the tool mounts transversely to the working movement of the movable platform (Figs. 1 and 3; Paras. [0036]-[0038]), which light barrier, in a cross-section, forms a light field (Figs. 1-3; Paras. [0036]-[0038]), wherein the safety device has a first mount 19, 22, which carries a light emitter 19 for creating the light barrier 21 (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), and a second mount 20, 22, which carries a light receiver 20 for receiving the light of the light barrier (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), and wherein the first mount 19, 22 is arranged on a first side of the first platform and is adjustable relative to the first platform by a first adjustment drive 23, 24, such that the position of the light barrier relative to the first tool mount can be changed in the direction of the working movement of the movable platform (Figs. 1 and 3; Paras. [0036]-[0038] and [0043]), 
a controller 8 that is connected to the first adjustment drive (Figs. 1 and 2; Paras. [0029] and [0042]-[0048]), 
wherein the bending press is designed for carrying out a method according to claim 1, wherein the controller is configured to control the method according to one of the preceding claims, in particular by evaluating and/or processing the data recorded or evaluated by the light receiver and/or by adjusting the first adjustment drive and/or the second adjustment drive (Figs. 1 and 3; Paras. [0040]-[0048]; the control system 8 performs the method of claim 1 by automatically moving the light emitter 19 and receiver 20 before the bending operation to be in a position “below the movable first tool part” so the shape and position of the tool may be visualized with captured images, i.e., the tip of the tool part is at least partially within the light field and captured image).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bystronic in view of US 6,919,555 B2 to Fiessler.
Regarding claim 3, Bystronic teaches the method according to claim 1 (Figs. 1-4). 
Bystronic fails to explicitly teach in the working position of the first mount, the distance between the tool tip and the light field's edge opposite the tool tip is at least a third, preferably at least half, of the expansion of the light field in the direction, in which the working movement of the movable platform takes place.
Fiessler teaches a method for operating a press brake including a safety device (Abstract) wherein in the working position of the first mount, the distance between the tool tip and the light field's edge opposite the tool tip is at least a third, preferably at least half, of the expansion of the light field in the direction, in which the working movement of the movable platform takes place (Figs. 8-10; Col. 7, Ln. 43 through Col. 8, Ln. 10; in the working position, i.e., when the tool contacts the workpiece, the tool tip is at the bottom of the light field, i.e., at least a third of the expansion light field from the top light field’s edge).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the safety system of Bystronic to include light field positioning of Fiessler so that the entire working field may be monitored by the light field (i.e., none of the light field will be monitoring an area below the workpiece where no work is being performed) thus allowing the tool to safely work at full speed and without interruption (Fiessler, Col. 7, Ln. 62 through Col. 8, Ln. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0269962 A1, US 2015/0314364 A1, US 2002/0104958 A1, US 2002/0134922 A1 each teach a press brake having a safety device including a light barrier that monitors the position of the tool.  Also, US 2010/0220184 A1 teaches a press brake having a safety device including a light barrier and a screen on which the position of the workpiece and tool are imaged as shadows (Para. [0087).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725